DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kajimaru et al. (US 2002/0061959 A1) in view of SATO et al. (US 2019/0168182 A1).
As related to independent claim 1, Kajimaru et al. teaches an aqueous ink for ink jet comprising a resin particle (Kajimaru et al. – Page 1, Paragraphs 4 & 12), wherein the resin particle is formed of a polyester resin having a carboxylic acid group (Kajimaru et al. – Page 1, Paragraph 19 – Page 2, Paragraph 21), and an amount of carboxylic acid groups present on a particle surface of the resin particle is 0.3 times or more to 0.8 times or less in terms of molar ratio with respect to all of the carboxylic acid groups of the polyester resin having a carboxylic acid group (Kajimaru et al. – Page 2, Paragraph 21 & However, SATO et al. teaches an aqueous ink for ink jet comprising a resin particle which details the polyester resin and the microcapsule containing it [i.e. surface versus core] (SATO et al. – Page 1, Paragraph 9 and Page 26, Paragraphs 435-446) and more clearly teaches the content (SATO et al. – Page 26, Paragraphs 446-448).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the description of the resin particle of Kajimaru et al. to include a particle surface and the resin particle core as further detailed by SATO et al. in an effort to provide documentation of an aqueous ink for ink jet printing which further improves the dispersion stability of the microcapsules [i.e. particles] and produces an image with excellent hardness (Kajimaru et al. – Page 1, Paragraph 8 and SATO et al. – Page 1, Paragraphs 7-10).
As related to independent claim 11, the combination of Kajimaru et al. and SATO et al. remains for the reasons indicated above and also teaches a method for producing an aqueous ink for ink jet containing a resin particle, the method comprising: producing a resin particle; and mixing the resin particle obtained in the producing of the resin particle with other ink components to produce an aqueous ink, wherein the producing of the resin particle has (1) reacting a polycarboxylic acid with a polyhydric alcohol to synthesize a polyester resin having a carboxylic acid group, and (2) dissolving the polyester resin having a carboxylic acid group in an organic solvent  and then subjecting the solution to phase inversion to an aqueous phase in the presence of a base (Kajimaru et al. – Page 4, Paragraphs 46-52 and SATO et al. – Page 6, Paragraph 126 – Page 7, Paragraph 156), thereby obtaining the resin particle in which an amount of carboxylic acid groups present 
As related to dependent claim 2, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach an amount of carboxylic acid groups present on the particle surface of the resin particle is 30 µmol/g or more to 110 µmol/g or less (Kajimaru et al. – Page 4, Paragraphs 47-51 and SATO et al. – Page 34, Paragraphs 574-579).
As related to dependent claim 3, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach an acid value corresponding to all of the carboxylic acid groups of the polyester resin is 3 mgKOH/g or more to 11 mgKOH/g or less (Kajimaru et al. – Page 1, Paragraphs 1, 9, 12, & 17 and Page 3, Paragraph 32).
As related to dependent claim 4, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach the polyester resin has a weight average molecular weight of 15,000 or more to 70,000 or less (Kajimaru et al. – Page 1, Paragraphs 12 and Page 3, Paragraphs 33-34).
As related to dependent claim 5, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach the resin particle contains a compound represented by Formula (1), 

    PNG
    media_image1.png
    93
    153
    media_image1.png
    Greyscale

in the Formula (1), R1, R2, and R3 each independently represent a hydrogen atom or an alkyl group having 1 to 4 carbon atoms (SATO et al. – Page 35, Paragraphs 621-623).
As related to dependent claim 7, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach a volume-based cumulative 50% particle diameter of the resin particle is 50 nm or more to 200 nm or less (Kajimaru et al. – Page 3, Paragraphs 37-38 and SATO et al. – Page 5, Paragraphs 102-104).
As related to dependent claim 8, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach a ratio (times) of a volume-based cumulative 50% particle diameter of the resin particle with respect to a volume-based cumulative 90% particle diameter of the resin particle is 0.6 times or more (Kajimaru et al. – Page 3, Paragraphs 37-38 and SATO et al. – Page 5, Paragraphs 102-104).
As related to dependent claim 9, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach an ink cartridge (SATO et al. – Page 38, Paragraphs 700-703) comprising: an ink; and an ink storage portion that stores the ink (SATO et al. – Page 38, Paragraphs 700-703), wherein the ink comprises the aqueous ink (SATO et al. – Page 38, Paragraphs 700-703). 
As related to dependent claim 10, the combination of Kajimaru et al. and SATO et al. remains as applied above and continues to teach an ink jet recording method comprising: ejecting an ink from an ink jet recording head to record an image on a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kajimaru et al. (US 2002/0061959 A1) and SATO et al. (US 2019/0168182 A1) and further in view of TERAMOTO et al. (US 2013/0266797 A1).
The combination of Kajimaru et al. and SATO et al. remains as applied above but does not specifically teach a proportion (ppm) of the compound represented by the Formula (1) in the resin particle.  However, TERAMOTO et al. teaches a resin particle which contains the compound represented by Formula (1) [i.e. an antioxidant such as dibutylhydroxytoluene] (TERAMOTO et al. – Page 2, Paragraph 31; Page 3, Paragraph 40; and Page 8, Paragraph 105) and specifically teaches a proportion (ppm) of the compound represented by the Formula (1) in the resin particle is 100 ppm or more to 1,000 ppm or less based on a total mass of the resin particle [i.e. 0.01 – 0.1 to 100 parts] (TERAMOTO et al. – Page 3, Paragraphs 40-41).  It would have been obvious to one of ordinary skill in the art at the time of filing to specify the amount of Formula (1) present in the resin particle of the combination of Kajimaru et al. and SATO et al. to include the amounts as further detailed by TERAMOTO et al. in an effort to provide documentation of an aqueous ink for ink jet printing and improve the thermal resistance  (TERAMOTO et al. – Page 3, Paragraphs 40-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KOYAMA et al. (US 2020/0190344 A1) teaches an aqueous ink with a carboxylic .
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Zimmermann/Primary Examiner, Art Unit 2853